                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

JEREMY BELL,

              Plaintiff,

v.                                                              CV No. 17-954 KG/CG

MADRON SERVICES, INC., et al.,

              Defendant.

              ORDER SETTING TELEPHONIC STATUS CONFERENCE

       THIS MATTER is before the Court on the parties’ Joint Status Report, (Doc. 24),

filed August 1, 2019. In their Report, Plaintiffs request a period of notice-related

discovery and the opportunity to submit a discovery plan to facilitate a resolution of

current discovery-related disputes. The parties also request a telephonic status

conference to provide additional details on the issues identified in their Report. (Doc.

24).

       IT IS THEREFORE ORDERED that a status conference will be held by

telephone on Monday, August 12, 2019, at 2:00 p.m. The parties shall call Judge

Garza’s AT&T Teleconference line at (877) 810-9415, follow the prompts, and enter the

Access Code 7467959, to be connected to the proceedings.




                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
